, .DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-15 as amended on 5 June 2020  were examined and rejected in an Office action mailed on 12 July 2022.  Applicant responded on 29 August 2022 amending several claims and adding claims 17-19.  Claims 1-15 and 17-19 are examined herein.
Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Again the Examiner notes that SEQ ID NO:8 and SEQ ID NO:2 are the same protein sequence.  (Alignment provided in previous Office action.)  

Withdrawal of Objections and Rejections
3.	The objection to the specification is withdrawn in view of Applicant’s amendments.
4.	The objections to claims 1 and 14 are withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it recited a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation is withdrawn in view of Applicant’s amendments to the claim.
6.	The rejection of previously rejected claims 1 and 3-14 under 35 U.S.C. 102(a)(2) as being anticipated by Bramlett et al., U.S. Patent Publication 2019,0177377 A1, is withdrawn in view of Applicant’s amendments to the claims.
7.	The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Bramlett et al., U.S. Patent Publication 2019,0177377 A1, in view of Malven et al., US Patent No. 7,632,985 B2 is withdrawn in view of Applicant’s amendments to the claims.

Claim Objections
8.	Claim 14 is objected to because of the following informality.
Claim 14 uses the word “seed” to mean more than one single seed such as ‘a bag of seed.’  See, for example, part ()b) which produces “plants” from “said seed.”  Therefore the limitation “one or more seed” is inconsistent.  In general it is preferable to restrict a claim to a single invention – a single seed.  If Applicant prefers the plural meaning of “seed” that is Applicant’s decision.

Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-13 are rejected because they recite Markush groups of “agents” without defining the terms.  Some of the agents have accepted meanings in the art – e.g. Cry1A and the rest of the Cry proteins.  Others, however, do not.  For example, “ET35” and “ET33” do not appear to have general art-accepted meanings at least as of the filing date of the application.  They also are not defined in the specification.  Since the identity of the all the agents being referenced cannot be determined, the metes and bounds of the claims cannot be determined.  Furthermore, the meaning of these other terms could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Claim 15 is rejected because it recites Markush groups of transgenic events without defining the terms.  Some of the events can be identified in different patent publications and therefore arguably have accepted meanings in the art.  For example, many of the maize events are listed in US Patent Publication 2018/0220656 A1, Gockel et al., assigned to BASF SE.  Many of the soybean events are listed in WO2015/144652 A2, Décor et al. assigned to Bayer Cropscience Ag.  However, the meaning of others appear to be unknown in the art.  For example, the meaning of “T14” appears to be without an art-accepted meaning and is thus indefinite.  Since the identity of some of the lines being referenced is indefinite, the metes and bounds of the claims cannot be determined.
Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).

Applicant’s Arguments & Response
Regarding the rejection of claims 12-13, Applicant points to the claim amendments.
In Applicant’s response, Applicant failed to address the meanings of “ET35” and “ET33” and lack thereof. 

Regarding the rejection of claim 15, Applicant asserts that the event names are “well-known to those of ordinary skill of the art.”  Response, p. 10, l. 1.
This allegation merely attorney opinion and thus is not given sufficient weight to overcome the rejection.  See, e.g. MPEP § 716.01(c). 
Furthermore, "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  MPEP § 2111.01(II) (citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).
Thus, for example, although Applicant uses, for example, “T14” in the specification once on page 7, it is not explicitly defined.  Absent an explicit definition, it is improper to use a brief mention in the specification to define the claim limitations.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  
Applicant failed to address the possibility that “T14” especially, could change its meaning during the lifetime of the patent.


35 USC § 112(a)- Based Claim Rejections (written description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to nucleotide construct that encodes an insecticidal protein that is at least 84% sequence identical to SEQ ID NO:8.
Claim 3 depends from claim 1 and recites activity against BCW among other insects.  Dependent claim 4 recites additional insects.  Dependent claim 5 reads on a vector comprising the polynucleotide construct of claim 1.  Dependent claims 6-7 read on host cells comprising the polynucleotide construct of claim 1.  
All of dependent claims 8-11 require the presence of the polynucleotide construct of claim 1.  Dependent claim 8 reads on a plant.  Dependent claim 9 reads on a seed; dependent claim 10 reads of various plant parts; and dependent claim 11 reads on any biological sample.
Dependent claim 12 is drawn to the protein of claim 1 plus an additional different component that is also insecticidal.  Dependent claim 13 recites additional agents.  
Dependent claim 14 is drawn to a method of producing seed comprising the polynucleotide construct of claim 1 via a plant.
Dependent claim 15 requires that the plant of claim 8 has various other transgenic events, such as MON89788.
Independent claim 2 is drawn to residue #7 to residue #607 (inclusive) of SEQ ID NO:8 and is not rejected under the written description requirement.  New claims 17-19 also satisfy the written description requirement.
Claim 1 reads on a vast genus of toxic peptides.  
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Several of the claims remain rejected under 35 USC 112(b).  This effectively broadens the claimed genera.
Applicant describes identifying a Bt strain.  Spec., para. 0097.  Applicant identifies SEQ ID NO:2 (SEQ ID NO:8) as a BCW 001 protein.  Id.  Applicant compares SEQ ID NO:2 to other Cry proteins.  
Applicant describes BCW 001, BCW 002, and BCW 003 as protein toxins.  Spec., para. 0007.  None of these terms have acquired a generally accepted meaning in the art and Applicant does not provide them with explicit definitions.
In Example 2, Applicant describes that BCW 001, BCW 002, and BCW 003 show insecticidal activity especially against BCW.  Spec. para. 0101.
Figure 1 shows a list of Lepidopteran pest species tested in bioassays with the toxin proteins of the invention.  Id., para. 0025.  An alignment of BCW 001 / SEQ ID NO:2; BCW 002 / SEQ ID NO:4 and BCW 003 / SEQ ID NO:6 is provided in Figure 2.
See also paragraph 0056.
Applicant describes that 
BCW 001 was discovered as an open reading frame predicting an amino acid sequence having characteristics of a Cry1A type protein after sequencing the genome of Bacillus thuringiensis strain EG4384.  The BCW 001 open reading frame (ORF) encoded a protein of 1180 amino acids and the protein was predicted to have many of the characteristics of Cry 1 protein toxins, including an identifiable domain I, II, and III structure, and a characteristic Cry1A type protoxin domain at the carboxy terminal half of the predicted protein.  The predicted Domain I amino acid sequence (residues 1 through about 258 of SEQ ID NO:2) exhibits about 67% identity to CrylAc protein toxin domain I.  The predicted Domain II amino acid sequence (residues from about 259 through about residue 459 as set forth in SEQ ID NO:2) exhibits perfect (100%) identity to a Cry1Ai2 Domain II. The predicted Domain III amino acid sequence (residues from about 260 through about 606 as set forth in SEQ ID NO:2) exhibits about 63% identity to the corresponding Domain III residues in Cry 1 Ah2. The pro toxin domain structure of the BCW 001 predicted protein (about residues 607 through 1180 as set forth in SEQ ID NO:2) exhibits about 96% identity to the corresponding residues in Cry1Aa9.

Spec., para. 0042.  Applicant argues that this might be a new class.  Id.
In paragraph 0098, Applicant summarizes sequence identities in Domains I, II and III compared to Cry1A toxins.  Applicant describes creating a chimeric polypeptide by linking instant Domains II & III into a Cry1Ac protein, resulting in both SEQ ID NO:4 and SEQ ID NO:6.  Results are shown in Figure 1 – but as far as was tested, all three proteins show the same activity.
Applicant refers to SEQ ID NO:8 as a BCW001 protein.  Spec. para. 0034.  Applicant doesn’t otherwise characterized SEQ ID NO:8.  
In Example 3, Applicant also describes creating chimeric proteins placing instant Domains II & III into Cry1Ab and Cry1Ca.  Spec., pp. 30-31.  
In Example 5, Applicant describes creating plant expression vectors by, e.g. optimizing the encoding sequences for plant expression.  Id., pp. 31-33.  
Results for plants are described.  Id.
SEQ ID NO:8’s polypeptide is not characterized in the art.  In fact, Applicant suggests that it might be a novel class of Cry protein.  Spec., para. 0042.
SEQ ID NO:8 resembles a Cry1 protein (e.g., the alignment below terming it a Cry1Aa-like protein).  Given the significant amount of sequence identity to other Cry proteins, it is reasonable to draw from the delta-endotoxin art as well as the protein art in general to interpret the scope of the claims regarding the written description requirement.  
For example, each delta-endotoxin only has activity against one or few insect species.  de Maagd et al. (1999) Appl Environ Microbiol 65:4369-74, 4369 (col. 1, para. 1).  Conservative substitutions in non-conserved regions can have unexpected effects on protein function.  Id., Figs. 2 & 3.  Even a single amino acid substitution in a delta-endotoxin may alter its insecticidal specificity, and toxicity must be determined empirically.  Tounsi et al. (2003) J Appl Microbiol 95:23-28, 27.  For example, a conservative substitution of a lysine for an arginine in a Cry11A protein eliminated toxicity to A. aegyptii.  Angsuthanasombat et al. (2001) J Biochem Mol Biol 34:402-07, 405 (para. spanning cols. 1-2).
Also, in the specification (para. 0104), Applicant describes the complexities of Cry1 protein sequences and toxicity to different insect species.
Additionally, the protein art in general describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  E.g., Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209 (rt. col., para. 2).  Given the broad scope of claim 1, part (c), requiring only 64% sequence identity to a fragment of, e.g., SEQ ID NO:2, the teachings of Guo et al. suggest that changing that many amino acids relative to, e.g. SEQ ID NO:2, has a high likelihood of inactivating the protein.
Further, in the delta-endotoxin art there are known to be extensive functional interactions between the three domains of delta-endotoxins, and it is known that more than one domain is involved in toxin specificity and binding.  Aronson & Shai (2001) FEMS Microbiol Lett 195:1-8, 7 (para. spanning cols. 1-2).  Domains II and Ill are involved in insect specificity (de Maagd et al. (2001) Trends Genet 17:193-99, 194 (col. 2, para. 3)), and Domains I and II have co-evolved towards certain specificities.  Id., p. 196 (col. 1, para. 2) & p. 197 (col. 1, para. 4).  de Maagd et al concludes that the determination of insect specificity of endotoxins is still not understood.  Id., p. 198 (col. 2, para. 2).
In summary, in contrast to the scope of the claimed genus of polypeptide variants, Applicant only describes the sequences in the application.  Even though many of these sequences show sequence similarity, they are not a representative number in comparison to the size of the genus claimed.  
The claimed amino acid sequence is 607 amino acids in length.  If the first approximately 84% amino acids were held constant, and the remaining 67 (approximately 16%) were varied, this would result in 6720 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
In the event that a sufficient number of species are not described, however, the Federal Circuit provides a second prong to satisfy the written description requirement.  The court held that the written description requirement may be satisfied by either a representative number of species within a genus or by structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F.3d at 1569, 43 USPQ2d at 1406.
Applicant provides some description of structure / function relationships in, for example, the analysis of the chimeric proteins in Example 3 (Spec. paras. 0102-04), but fails to extend this description to the amino acid sequence level regarding the claims directed to amino acid sequence variants.
The instant specification fails to adequately describe the full extent of the claimed genera.  Applicant has not described a representative number polypeptides falling within the claims, nor has the specification fully described structures necessary and/or sufficient for activity in the instant invention to allow one skilled the art to envision the claimed genera, and thus the specification fails to provide an adequate written description of the claimed invention.
Given the lack of written description in the specification, one of skill in the art would not recognize that Applicant was in possession of the genera as broadly as claimed.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.  

Applicant’s Arguments & Response
Applicant traverses the rejection.  Response, pp.11-12.  Applicant cites to the 2008 Written Description Guidelines.  Id. 
In particular, Applicant cites to examples 11B and 11A.
However, the title of Example 11B is "Art-Recognized Structure-Function Correlation Present" and the subject matter of the example is a known protein.  First, in the instant application, Applicant's claims are directed at a pesticidal protein that Applicant argues is a new class.  Spec., para. 0042.
The title of Example 11A is “Art-Recognized Structure-Function Correlation Not Present.”  At the end of that section, referencing “Claim 2,” which encompasses polypeptides at least 85% sequence identical to the reference sequence, the Teaching Guidelines, cited by Applicant, state that claim 2 fails to satisfy the written description requirement.
Applicant’s citation to both 11A and 11B is somewhat puzzling, especially in view of Applicant’s position that this might be a new class of proteins.  The polypeptides are claimed as insecticidal proteins.
Further the Written Description Teaching Guidelines were published before the Ariad decision.  
The art cited by Applicant at the bottom of page 11 are decisions that came before the Written Description Teaching Guidelines and well before the Ariad decision.
Since it is a new class of proteins, therefore there is no art-recognized structure-function correlation.  Second, Applicant is claiming the use of the promoter to drive transgenic expression of a protein, i.e. divorced from its native setting. The situation in the case of the instant application more closely resembles the scenario described in Example 11A where no art-recognized structure-function correlation is present.  USPTO Written Description Training Materials (2008), pp. 37-39. In that scenario, claim 2, which is similar to the instant claim set, is stated to fail to satisfy the written description requirement.  Id., p. 39.
In the Ariad decision, the Federal Circuit provided guidance as to the written description requirement.  Ariad Pharm. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161 (Fed Cir 2010).  
In spite of the undoubted value of the research before the Ariad court, the court focused on the size of the genus and the number of examples described.  Id., pp. 1170-74.  The Ariad court held that
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.

Id., pp., 1170-1171.
Here, with a vast genus claimed and a single species described, Applicant has failed to provide adequate written description for the genus as broadly as claimed.  The Ariad court considered functional language, but still required a number of actual invented species sufficient to support the claimed genera.  Applicant fails to provide a sufficient number of species to provide written description for the genus as broadly as claimed.
Applicant did not address the art cited in the rejection.
In view of the above, Applicant’s arguments fail to persuade.

A0A1W5ICN9_BACTU
ID   A0A1W5ICN9_BACTU        Unreviewed;      1180 AA.
AC   A0A1W5ICN9;
DT   05-JUL-2017, integrated into UniProtKB/TrEMBL.
DT   05-JUL-2017, sequence version 1.
DT   10-APR-2019, entry version 11.
DE   SubName: Full=Cry1Aa-like protein {ECO:0000313|EMBL:AIW52617.1};
OS   Bacillus thuringiensis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus;
OC   Bacillus cereus group.
OX   NCBI_TaxID=1428 {ECO:0000313|EMBL:AIW52617.1};
RN   [1] {ECO:0000313|EMBL:AIW52617.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=BN23-5 {ECO:0000313|EMBL:AIW52617.1};
RA   Yu Z., Zheng A., Li P.;
RT   "Cloning a novel insecticidal cry1Aa-like gene from a Bacillus
RT   thuringiensis BN23-5.";
RL   Submitted (APR-2014) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the delta endotoxin family.
CC       {ECO:0000256|SAAS:SAAS00918725}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; KJ728846; AIW52617.1; -; Genomic_DNA.
DR   GO; GO:0005102; F:signaling receptor binding; IEA:InterPro.
DR   GO; GO:0090729; F:toxin activity; IEA:UniProtKB-KW.
DR   GO; GO:0030435; P:sporulation resulting in formation of a cellular spore; IEA:UniProtKB-KW.
DR   Gene3D; 1.20.190.10; -; 1.
DR   Gene3D; 2.100.10.10; -; 1.
DR   Gene3D; 2.60.120.260; -; 1.
DR   InterPro; IPR041587; Cry_V.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR038979; Pest_crys.
DR   InterPro; IPR005638; Pest_crys_C.
DR   InterPro; IPR005639; Pest_crys_N.
DR   InterPro; IPR036716; Pest_crys_N_sf.
DR   InterPro; IPR001178; Pest_cryst_cen_dom.
DR   InterPro; IPR036399; Pest_cryst_cen_dom_sf.
DR   PANTHER; PTHR37003; PTHR37003; 1.
DR   Pfam; PF17997; Cry1Ac_D5; 1.
DR   Pfam; PF03944; Endotoxin_C; 1.
DR   Pfam; PF00555; Endotoxin_M; 1.
DR   Pfam; PF03945; Endotoxin_N; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51096; SSF51096; 1.
DR   SUPFAM; SSF56849; SSF56849; 1.
PE   3: Inferred from homology;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Sporulation {ECO:0000256|SAAS:SAAS00918726};
KW   Toxin {ECO:0000256|SAAS:SAAS00918727}.
FT   DOMAIN       50    251       Endotoxin_N. {ECO:0000259|Pfam:PF03945}.
FT   DOMAIN      259    460       Endotoxin_M. {ECO:0000259|Pfam:PF00555}.
FT   DOMAIN      470    606       Endotoxin_C. {ECO:0000259|Pfam:PF03944}.
FT   DOMAIN      684    867       Cry1Ac_D5. {ECO:0000259|Pfam:PF17997}.
FT   COILED      875    895       {ECO:0000256|SAM:Coils}.
SQ   SEQUENCE   1180 AA;  133304 MW;  3E2A65888CDE1345 CRC64;

  Query Match             86.2%;  Score 5363.5;  DB 76;  Length 1180;
  Best Local Similarity   86.7%;  
  Matches 1024;  Conservative   49;  Mismatches   99;  Indels    9;  Gaps    3;

Qy          4 NNQNQCVPYNCLNNPAIEILEGDRISVGNTPIDISLSLVELLISEFVPGGGIITGLLNIV 63
              ||||||||||||||| ||||||:|||||||||||||||||||||||||||||||||||||
Db          5 NNQNQCVPYNCLNNPEIEILEGERISVGNTPIDISLSLVELLISEFVPGGGIITGLLNIV 64

Qy         64 WGFVGPSQWDAFLAQVEQLINQRISEAVRNTAIQELEGMARVYRTYATAFAEWERDPNNT 123
              ||||||||||||||||||||||||:|||||||||||||||||||||||||||||: |:: 
Db         65 WGFVGPSQWDAFLAQVEQLINQRIAEAVRNTAIQELEGMARVYRTYATAFAEWEKAPDDP 124

Qy        124 DLREAVRTQFTATETYISGRISVLKIQNFEVQLLSVFAQAANLHLSLLRDVVFFGQRWGF 183
              :||||:||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        125 ELREALRTQFTATETYISGRISVLKIQNFEVQLLSVFAQAANLHLSLLRDVVFFGQRWGV 184

Qy        184 STTTVNNYYNDLTEEISTYTDYAVRWYNTGLERVWGPDSRDWVRYNQFRRELTLTVLDIV 243
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        185 STTTVNNYYNDLTEEISTYTDYAVRWYNTGLERVWGPDSRDWVRYNQFRRELTLTVLDIV 244

Qy        244 ALFPNYDSRRYPIRTVSQLTREIYTNPVLENFDGSFRGMAQRIEQNIRQPHLMDILNSIT 303
              :||||||||||||||||||||||||||||||||||||||||||||||||||||||||:||
Db        245 SLFPNYDSRRYPIRTVSQLTREIYTNPVLENFDGSFRGMAQRIEQNIRQPHLMDILNTIT 304

Qy        304 IYTDVHRGFNYWSGHQITASPVGFSGPEFAFPLFGNAGNAAPPVLVSLTGLGIFRTLSSP 363
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db        305 IYTDVHRGFNYWSGHQITASPVGFSGPEFTFPLFGNAGNAAPPVLVSLTGLGIFRTLSSP 364

Qy        364 LYRRIILGSGPNNQELFVLDGTEFSFASLTTNLPSTIYRQRGTVDSLDVIPPQDNSVPPR 423
               |||||||||||||||||||||||||||||||:|||||||||||||||:||||||||| |
Db        365 FYRRIILGSGPNNQELFVLDGTEFSFASLTTNIPSTIYRQRGTVDSLDLIPPQDNSVPAR 424

Qy        424 AGFSHRLSHVTMLSQAAGAVYTLRAPTFSWQHRSATTTNIIAADSITQIPAVKGRSIINN 483
              |||||||||||||||||||||||||||||||||||   ||| :  |||||  |  :: : 
Db        425 AGFSHRLSHVTMLSQAAGAVYTLRAPTFSWQHRSAEFNNIIPSSQITQIPLTKSTNLGSG 484

Qy        484 GTVISGPGFTGGDLVRLYNADFNINNRAYLEVPIFFQSPSTNYRVRVRYASTSSLPVDV- 542
               ||: ||||||||::|  :       |  :  |:     |  ||||:|||||::|     
Db        485 TTVVKGPGFTGGDILRRTSPGQISTLRVNITAPL-----SQRYRVRIRYASTTNLQFHTS 539

Qy        543 VFGNISHPTTFPATARSLDNLQSNDFGYIDIAGTFLPSLGPSI---GIRPMLSTINLIVD 599
              : |   :   | ||  |  ||||  |  :     |  | | |:     :   |   : :|
Db        540 IDGRPINQGNFSATMSSGGNLQSGSFRTLGFTTPFNFSNGSSVFTLSAQVFNSGNEVYID 599

Qy        600 RFEFIPVTATFEAESDLERAQKAVNALFTSTNQLGIKTDVTDYHIDQVSNLVECLSDEFY 659
              | ||:|   ||||| ||||||:|||||||| ||:|:|||:||||||||||||||||||| 
Db        600 RIEFVPAEVTFEAEFDLERAQEAVNALFTSPNQIGLKTDITDYHIDQVSNLVECLSDEFC 659

Qy        660 LDEKRELSEKVKHAKRLSDERNLLQDPNFRGINRQPDRGWRGSTDITIQGGDDVFKENYV 719
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        660 LDEKRELSEKVKHAKRLSDERNLLQDPNFRGINRQPDRGWRGSTDITIQGGDDVFKENYV 719

Qy        720 TLPGTFDECYPTYLYQKIDESKLKAYTRYQLRGYIEDSQDLEIYLIRYNAKHETVNVPGT 779
              |||||||||||||||||||||||||||||:||||||||||||||||||||||||||||||
Db        720 TLPGTFDECYPTYLYQKIDESKLKAYTRYRLRGYIEDSQDLEIYLIRYNAKHETVNVPGT 779

Qy        780 GSLWPLSAQSPIGKCGEPNRCAPHLEWNPDLHCSCRDGEKCAHHSHHFSLDIDVGCTDLN 839
              | :|||| :: || |||||||||||||||:| ||||||||||||||||||||||||||||
Db        780 GGVWPLSVENSIGPCGEPNRCAPHLEWNPNLECSCRDGEKCAHHSHHFSLDIDVGCTDLN 839

Qy        840 EDLGVWVIFKIKTQDGHARLGNLEFLEEKPLVGEALARVKRAEKKWRDKREKLQLETNIV 899
              |||||||||||||||||||||||||||||||:||||||||||||||||| |||:||||||
Db        840 EDLGVWVIFKIKTQDGHARLGNLEFLEEKPLLGEALARVKRAEKKWRDKCEKLELETNIV 899

Qy        900 YKEAKESVDALFVNSQYDQLQADTNIAMIHAADKRVHRIREAYLPELSVIPGVNADISEE 959
              |||||:||||||||||||:|||||||||||||||||||||||||||||||||||||| ||
Db        900 YKEAKKSVDALFVNSQYDRLQADTNIAMIHAADKRVHRIREAYLPELSVIPGVNADIFEE 959

Qy        960 LEGRIFTAFSLYDARNVIKNGDFNNGLLCWNVKGHVDVEEQNNHRSVLVVPEWEAEVSQE 1019
              ||||||||:||||||||||||:||||| ||||||||||||||||||||||||||||||||
Db        960 LEGRIFTAYSLYDARNVIKNGNFNNGLSCWNVKGHVDVEEQNNHRSVLVVPEWEAEVSQE 1019

Qy       1020 VRVCPGRGYILRVTAYKEGYGEGCVTIHEIENNTDELKFSNCVEEEVYPNNTVTCNDYTA 1079
              |||||||||||||||||||||||||||||||:||||||||||||||||||||||||||||
Db       1020 VRVCPGRGYILRVTAYKEGYGEGCVTIHEIEDNTDELKFSNCVEEEVYPNNTVTCNDYTA 1079

Qy       1080 NQEEYEGTYTSRNRGYDEAYESNSSVPAEYASVYEEKVYTDGRRGNPCESNRGYGDYTPL 1139
               |||| | |||||||||| | ||||| |:|||||| | |||||| |||| ||||||||||
Db       1080 TQEEYGGVYTSRNRGYDETYGSNSSVSADYASVYEAKAYTDGRRENPCEFNRGYGDYTPL 1139

Qy       1140 PAGYVTKELEYFPETDKVWIEIGETEGTFIVDSVELLLMEE 1180
              |||||||||||||||||||||||||||||||||||||||||
Db       1140 PAGYVTKELEYFPETDKVWIEIGETEGTFIVDSVELLLMEE 1180


Claim Rejections - 35 USC § 112(a); enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention features novel plants, e.g. a maize plant containing event DKB89614-9.  Each event recited in claim 15 appears to be a separate plant line.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 2,500 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. 
The specification does not disclose a repeatable process to obtain the plant and thus it is not apparent if the plant is readily available to the public. (a) If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. (b) If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402- 2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that: 	(i) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 	(ii) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2); 	(iii) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; 	(iv) a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and (v) the deposit will be replaced if it should ever become inviable. 
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present.  See 37 CFR 1.801 - 1.809 (MPEP §§ 2401-2411) for additional explanation of these requirements. 
Applicant has not deposited any seeds.  To perfect the deposit, the deposit must be made under the Budapest Treaty or the results of a viability test must be provided.  
Additionally, a statement, affidavit of declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent is also required.

Applicant’s Argument and Response
Applicant alleges that since some of the events are known to the public, then they are available.  
Applicant’s argument is perplexing.  An” event,” such as MON89788, is a unique plant, in this case a soybean, protected by at least one patent where the claimed event is described by a deposit (e.g. claims).  Malven et al., US Patent No. 7,632985 B2.  That patent issued in 2009 and will expire well before any patent resulting from the instant application.  After that point in time, the public’s ability to obtain the event MON89788 becomes highly questionable.  Therefor the public’s ability to practice the instant invention is blocked.  
It the position of the Office and the undersigned that the patent of Malven et al. represents unique and patentable subject matter.
Applicant appears to be taking the opposite position.  That it would be routine for an artisan to create the exact plant patented in an “event” patent.
The MON89788 event is just one of the recited events – potentially each is protected by a patent but Applicant fails even to provide an index.
Applicant’s argument fails to persuade.


12.	Claims 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of the specific SEQ ID NOs recited in claim 1 part (a), does not reasonably provide enablement for the genus of related proteins as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims and the scope of the claimed genera are discussed supra in the written description rejection.  That discussion is incorporated by reference herein.
Applicant teaches identifying a Bt strain.  Spec., para. 0097.  Applicant identifies SEQ ID NO:2 as a BCW 001 protein.  Id.  Applicant compares SEQ ID NO:2 to other Cry proteins.  SEQ ID NO:8 and SEQ ID NO:2 appear to be the same protein (alignment supra)  
Applicant teaches BCW 001, BCW 002, and BCW 003 as protein toxins.  Spec., para. 0007.  None of these terms have acquired a generally accepted meaning in the art and Applicant does not provide them with explicit definitions.
In Example 2, Applicant teaches that BCW 001, BCW 002, and BCW 003 show insecticidal activity especially against BCW.  Spec. para. 0101.
Figure 1 provides a list of Lepidopteran pest species tested in bioassays with the toxin proteins of the invention.  Id., para. 0025.  An alignment of BCW 001 / SEQ ID NO:2; BCW 002 / SEQ ID NO:4 and BCW 003 / SEQ ID NO:6 is provided in Figure 2.
See also paragraph 0056.
Applicant teaches that 
BCW 001 was discovered as an open reading frame predicting an amino acid sequence having characteristics of a Cry1A type protein after sequencing the genome of Bacillus thuringiensis strain EG4384.  The BCW 001 open reading frame (ORF) encoded a protein of 1180 amino acids and the protein was predicted to have many of the characteristics of Cry 1 protein toxins, including an identifiable domain I, II, and III structure, and a characteristic Cry1A type protoxin domain at the carboxy terminal half of the predicted protein.  The predicted Domain I amino acid sequence (residues 1 through about 258 of SEQ ID NO:2) exhibits about 67% identity to CrylAc protein toxin domain I.  The predicted Domain II amino acid sequence (residues from about 259 through about residue 459 as set forth in SEQ ID NO:2) exhibits perfect (100%) identity to a Cry1Ai2 Domain II. The predicted Domain III amino acid sequence (residues from about 260 through about 606 as set forth in SEQ ID NO:2) exhibits about 63% identity to the corresponding Domain III residues in Cry 1 Ah2. The pro toxin domain structure of the BCW 001 predicted protein (about residues 607 through 1180 as set forth in SEQ ID NO:2) exhibits about 96% identity to the corresponding residues in Cry1Aa9.

Spec., para. 0042.  Applicant argues that this might be a new class.  Id.
In paragraph 0098, Applicant summarizes sequence identities in Domains I, II and III compared to Cry1A toxins.  Applicant teaches creating a chimeric polypeptide by linking instant Domains II & III into a Cry1Ac protein, resulting in both SEQ ID NO:4 and SEQ ID NO:6.  Results are shown in Figure 1 – but as far as was tested, all three proteins show the same activity.
Applicant refers to SEQ ID NO:8 as a BCW001 protein.  Spec. para. 0034.  Applicant doesn’t otherwise characterized SEQ ID NO:8.  
In Example 3, Applicant also teaches creating chimeric proteins placing instant Domains II & III into Cry1Ab and Cry1Ca.  Spec., pp. 30-31.  
In Example 5, Applicant teaches creating plant expression vectors by, e.g. optimizing the encoding sequences for plant expression.  Id., pp. 31-33.  
Results for plants are described.  Id.
SEQ ID NO:8’s polypeptide is not taught by the art.  In fact, Applicant suggests that it might be a novel class of Cry protein.  Spec., para. 0042.
The scope of the claimed genus is outlined supra in the rejection under the written description requirement.
SEQ ID NO:8 resembles a Cry1 protein (e.g., the alignment elsewhere terming it a Cry1Aa-like protein).  Given the significant amount of sequence identity to other Cry proteins, it is reasonable to draw from the delta-endotoxin art as well as the protein art in general to interpret the scope of the claims regarding the written description requirement.  
For example, each delta-endotoxin only has activity against one or few insect species.  de Maagd et al. (1999) Appl Environ Microbiol 65:4369-74, 4369 (col. 1, para. 1).  Conservative substitutions in non-conserved regions can have unexpected effects on protein function.  Id., Figs. 2 & 3.  Even a single amino acid substitution in a delta-endotoxin may alter its insecticidal specificity, and toxicity must be determined empirically.  Tounsi et al. (2003) J Appl Microbiol 95:23-28, 27.  For example, a conservative substitution of a lysine for an arginine in a Cry11A protein eliminated toxicity to A. aegyptii.  Angsuthanasombat et al. (2001) J Biochem Mol Biol 34:402-07, 405 (para. spanning cols. 1-2).
Also, in the specification (para. 0104), Applicant teaches the complexities of Cry1 protein sequences and toxicity to different insect species.
Additionally, the protein art in general teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  E.g., Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209 (rt. col., para. 2).  Given the broad scope of claim 1, part (c), requiring only 64% sequence identity to a fragment of, e.g., SEQ ID NO:2, the teachings of Guo et al. suggest that changing that many amino acids relative to, e.g. SEQ ID NO:2, has a high likelihood of inactivating the protein.
Further, in the delta-endotoxin art there are known to be extensive functional interactions between the three domains of delta-endotoxins, and it is known that more than one domain is involved in toxin specificity and binding.  Aronson & Shai (2001) FEMS Microbiol Lett 195:1-8, 7 (para. spanning cols. 1-2).  Domains II and Ill are involved in insect specificity (de Maagd et al. (2001) Trends Genet 17:193-99, 194 (col. 2, para. 3)), and Domains I and II have co-evolved towards certain specificities.  Id., p. 196 (col. 1, para. 2) & p. 197 (col. 1, para. 4).  de Maagd et al concludes that the determination of insect specificity of endotoxins is still not understood.  Id., p. 198 (col. 2, para. 2).
Neither SEQ ID NO:8’s nor SEQ ID NO:2’s polypeptide is characterized in the art.  In fact, Applicant suggests that it might be a novel class of Cry1 protein.  Spec., para. 0042.  However, given that Applicant classifies it as a Cry1 protein (Spec., para. 0097), and that it shares a significant amount of sequence identity with Cry proteins, it is reasonable to draw from the teachings in delta-endotoxin art and/or the protein art in general to interpret the scope of the claims regarding whether they are fully enabled compared to their scope.  
Thus, Cry proteins are known in the art to have different specificities controlled by their amino acid sequence.  SEQ ID NO:2 is asserted to be a new class of Cry1A protein.  Spec., 0042.  Applicant confirms that the components of SEQ ID NO:2 influence insect specificities in the study of chimeric proteins in Example 3.  Spec., paras. 0102-04.  But other than this study, Applicant fails to provide guidance for the how the sequence of, e.g. SEQ ID NO:2, can be changed and still retain activity against, e.g. BCW.  Applicant also fails to teach which fragments of which chimeric proteins will retain activity against, e.g. BCW.
Claim 1, for example, read on a vast number of proteins, such as, in the case of part (d), sharing as little as 64% sequence identity with, e.g. SEQ ID NO:2.  Applicant, however, provide no affirmative guidance as to which variant sequences in this universe of possible sequences, or fragments will provide a functional insecticidal polypeptide in the instant invention and which will not. 
The claimed invention is not enabled though its claimed scope because the effect of expressing in a plant a heterologous nucleic acid sequence encoding a variant of, e.g. SEQ ID NO:2, or using such a protein to control insect pests, is unpredictable.  The effect is unpredictable because, for example, polypeptides that are related to SEQ ID NO:2 do not predictably have insecticidal activity against specific insects because, in part, SEQ ID NO:2 itself was not well characterized in the art at the time of filing the instant application.  Additionally, the effect of making widespread amino acid changes to the polypeptide’s sequence is unpredictable.  
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use variants of the recited SEQ ID NOs in claim 1 function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed variants could be used in the instant invention, and which could not.  Although testing individual proteins might be routine, Applicant has provided minimal guidance as to how to proceed.  
Regarding claim 2, there is no guidance in either the specification or the art that a protein with three concatenated Domain II / Domain III structures would be functional in the instant invention.
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of the SEQ ID NOs recited in claim 1 with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.  Therefore the invention is not enabled throughout the broad scope of the claims.  
Furthermore, regarding claim 1, parts (b), (c) and (d) are not explicitly required to have any insecticidal activity, in contrast to parts (a) and (e).  However, the claim is reasonably interpreted as all parts require insecticidal activity.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Applicant’s Argument and Response
Applicant first cites to three Federal Circuit decisions from 1988, 12001 and 1985.  Response, pp. 13-14.
Applicant asserts that the specification and sequence listing provides adequate structural information.  Id., p. 13.  Applicant mentions 95% sequence-identical (Id., p. 14) but that value is not at issue, only the “84%” in claim 1, for example.  Applicant cites to two other amino acid sequences.  Id.
Applicant cites to additional court decisions from 1983, 1976 and 1985.  Id., pp. 14-15.  Applicant also cites to In re Wands but that was cited in the rejection.
Applicant argues that the skill in the art was high.  Id., p. 15.
Applicant addresses the claim scope but alleges that “Office presently seeks to limit the claims to "the specific SEQ ID NOs recited in claim 1 part (a)."  Id.
In response, claim 1 was rejected under 35 USC 112(b) and current claim represents considerably broader scope.  So the argument is moot.  Since the Office is not requiring Applicant teach every claimed embodiment, only a representative number, the rest of the argument on page 15 is also moot.
Applicant argues that making and testing a variety of proteins with similar but different amino acid sequences is routine in the art.
Applicant entitles a paragraph “Level of Predictability in the Art.”  Id.
  In response, biotechnology is generally held to be an unpredictable art.  In re Vaeck, 947 F.2d 488, 496, 20 U.S.P.Q.2d 1438, 1445 (Fed. Cir. 1991).  In re Vaeck concerned an enablement rejection.  Id., 947 F.2d at 493, 20 U.S.P.Q.2d at 1442.  
Applicant cites to the working examples in the specification.  Response, pp. 16-17.  Applicant cites to Examples 2-4 (id.) after identifying SEQ ID NO:8.  
In response, Applicant’s Example 2 deals with three proteins:  BCW 001, 002 and 003.  Spec., p. 30.  The specification also states that “there are very few toxin proteins that have been discovered that exhibit any appreciable level of bioactivity against Black Cutworm” (id.) which supports the unpredictability.  Example 3 demonstrates highly variable activity of various fragments and chimeric proteins.  E.g., Spec., para. 00104
Significantly, Applicant fails to adequately address the lack of guidance provided by the specification.  There are no structure/function studies to determine the residues that are necessary and/or sufficient for activity.  The lack of guidance, which is one of the Wands factors, was emphasized in, e.g., the last paragraph on page 23 of the prior Office action.  Further, Applicant asserts that this might be a new class of toxin proteins.  Spec., para. 0042.
Finally, Applicant fails to address the art cited in the prior Office action which demonstrates the sensitivity of the activity of toxin proteins to minor changes to the amino acid sequence.
Further, more recent Federal Circuit decisions regarding amino acid variants, found a lack of enablement.
In the Amgen Inc. v. Sanofi, Aventisub LLC decision, the Federal Circuit found that "we have explained that undue experimentation can include undue experimentation in identifying, from among the many concretely identified compounds that meet the structural requirements, the compounds that satisfy the functional requirement.  Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 1087 (Fed. Cir. 2021) (citing to McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091, 1100 N.2 (Fed. Cir. 2020)).
In this decision, the Court held that there was a lack of enablement, finding that Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions."

Amgen v. Sanofi i, Aventisub LLC, 987 F.3d 1080, 1087 (Fed. Cir. 2021 ). The Court continued that
while some need for testing by itself might not indicate a lack of enablement, we note here the conspicuous absence of nonconclusory evidence that the full scope of the broad claims can predictably be generated by the described methods.  Instead, we have evidence only that a small subset of examples of antibodies can predictably be generated.

Although the specification provides some guidance, including data regarding certain embodiments, we agree with the district court that "[a]fter considering the disclosed roadmap in light of the unpredictability of the art, any reasonable factfinder would conclude that the patent does not provide significant guidance or direction to a person of ordinary skill in the art for the full scope of the claims."

Here, even assuming that the patent's "roadmap" provided guidance for making antibodies with binding properties similar to those of the working examples, no reasonable factfinder could conclude that there was adequate guidance beyond the narrow scope of the working examples that the patent's "roadmap" produced.

Id. 987 F.3d at 1087-88.
Therefore Applicant’s argument fails to persuade.


35 USC § 101-Based Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claim reads on a first peptide segment comprising a Cry1A Domain I amino acid sequence and a second peptide segment comprising a BCW 001 Domain II – Domain III amino acid sequence.  This judicial exception is not integrated into a practical application because it merely reads on a naturally-occurring protein.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons.
Independent claim 2 is drawn to residue #7 to residue #607 (inclusive) of SEQ ID NO:8.
Although Applicant’s Sequence Listing defines SEQ ID NO:8 as an artificial sequence.  It also defines SEQ ID NO:2 as a Bt protein.  As seen in the alignment presented earlier, SEQ ID NO:8 and SEQ ID NO:2 are the same protein.
Furthermore the claim does not even require an isolated protein.  Thus, the claimed invention is directed to a naturally-occurring protein that is not patent-eligible pursuant to the Supreme Court decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 SCt 2017, 106 USPQ2d 1972 (2013).
Applicant’s Argument & Response
Applicant alleges that the claimed invention is not naturally occurring.  
Applicant’s position is perplexing.  The rejection of record states that Applicant’s sequencing listing states that SEQ ID NO:2 is a Bt protein, i.e., naturally-occurring protein.  Claim 2 uses open language – “comprising”.  Therefore it reads on the full length naturally-occurring protein, according to Applicant’s teachings in the sequence listing.  
As noted in the rejection, the Supreme Court considered whether isolate of a biological sequence confers patentability.  The Supreme Court held that it did not.


Conclusion
12.	No claim is allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim.  The claims, appear to be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663                                                                                                                                                                                                        il